                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-63035-BLOOM/Valle

ERIC WATKINS,

       Plaintiff,
vs.

SERGEANT M. BIGWOOD, et al.,

      Defendants.
__________________________/

                                             ORDER

       THIS CAUSE is before the Court upon a sua sponte review of the record. On March 9,

2020, the Court entered a Scheduling Order setting the case for trial during the Court’s two-week

trial calendar beginning on March 29, 2021 and requiring the parties to select a mediator by March

30, 2020. ECF No. [27] (“Scheduling Order”). The Scheduling Order provides that unless

instructed otherwise by subsequent order, the trial and all other proceedings in the case shall be

conducted in Miami, Florida. See id. Further, on February 14, 2020, Defendants filed their Motion

to Dismiss, ECF No. [24], which the Court granted in part and denied in part on March 11, 2020,

ECF No. [30] (“Order”).

       On March 12, 2020, pro se Plaintiff filed his objections to the Court’s Scheduling Order,

which the Court construes as a motion to amend the Scheduling Order. See ECF No. [31] (“Motion

to Amend”). The Motion to Amend advises that Plaintiff objects to the case proceeding in Miami

due to his inability to secure reliable and affordable transportation to the Court. He requests that

the case be conducted in Ft. Lauderdale where he resides. Id. He further appears to request that

mediation be canceled. In particular, he represents that he cannot afford mediation due to his

indigency nor does he believe that Defendants are interested in mediation because they have not
                                                               Case No. 18-cv-63035-BLOOM/Valle


proposed settlement offers. Id. Also on March 12, 2020, Plaintiff filed a motion for leave to file a

sur-reply to Defendants’ motion to dismiss, ECF No. [32] (“Motion for Leave”), and he filed the

sur-reply as a separate docket entry, ECF No. [33].

        Upon review and consideration, the Court finds the Motion for Leave to be moot in light

of the Court’s Order, ECF NO. [27], and the Motion to Amend to be unwarranted. Although the

Court acknowledges Plaintiff’s difficulty in traveling to Miami, he has not provided sufficient

cause for the Court to require that proceedings be held in Ft. Lauderdale at this time given the

case’s posture. Further, although Plaintiff represents that he is homeless and without an income,

that does not compel the conclusion that mediation is inappropriate. Local Rule 16.2(b)(3) provides

that “[a]ny individual who seeks certification as a mediator shall agree to accept at least two (2)

mediation assignments per year in cases where at least on (1) party lacks the ability to compensate

the mediator, in which case the mediator’s fees shall be reduced accordingly or the mediator shall

serve pro bono (if no litigant is able to contribute compensation).” Id. The list of certified mediators

is maintained in the offices of the Clerk of the Court and is available to the public upon request.

See id. at L.R. 16.2(b)(2). Plaintiff’s financial status, therefore, is not a reason to cancel any future

mediation. Similarly, the Plaintiffs belief in Defendants’ unwillingness to settle is not a valid basis

to ignore the Scheduling Order.

        As noted in Local Rule 16.2(a), mediation “enables litigants to take control of their dispute

and encourages amicable resolution of disputes” and “resultant savings in time and costs to

litigants and to the Court, but without sacrificing the quality of justice to be rendered or the right

of the litigants to a full trial in the event of an impasse following mediation.” Id. Plaintiff does not

provide any reason for the Court to conclude that this district court’s broad policy embracing

mediation should not apply to this case.



                                                   2
                                                         Case No. 18-cv-63035-BLOOM/Valle


       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Plaintiff’s Motion to Amend, ECF No. [31], is DENIED.

             2. Plaintiff’s Motion for Leave, ECF No. [32], is DENIED AS MOOT.

             3. Plaintiff’s sur-reply, ECF No. [33], is STRICKEN.

       DONE AND ORDERED in Chambers at Miami, Florida, on March 12, 2020.




                                                   _________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Eric Watkins
7990 Hampton Blvd
Apt. 110
North Lauderdale, FL 33068
Email: kemet121671.ew@gmail.com




                                               3
